                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SUZANNE S. REYNOLDS, as wife of
Douglas B. Reynolds, deceased;
                                                            8:18CV303
                   Plaintiff,

      vs.                                                    ORDER

UNION    PACIFIC                RAILROAD
COMPANY,

                   Defendant.



      IT IS ORDERED:


      1)     Defendant’s application for an award of sanctions in the amount of
$40.00, (Filing No. 27), is granted.


      2)     On or before October 3, 2019, Plaintiff shall pay to Defendant the
amount of $40.00 as sanctions for failing to timely provide a notice authorizing
Suzanne S. Reynolds to serve as the personal representative for decedent
Plaintiff, Douglas B. Reynolds.


      3)     Upon receipt of payment, Defendant shall file a notice on the court’s
docket stating the award of sanctions has been satisfied.


      September 19, 2019.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
